Citation Nr: 1606974	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional development is required in this case.  Specifically, in an October 2013 statement, the Veteran contends that he had Reserve service from May 1989 to June 1994.  His August 2013 VA Form 9 indicates that he felt his Reserve medical records were relevant to his claim.  In October 2013, the RO attempted to obtain such records from the Naval Reserve Center in Lexington, Kentucky.  However, no response was received.  Thus, on remand, the Veteran's Reserve records must be obtained from the appropriate repository.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete Reserve medical records from the appropriate repository.  All attempts to obtain these records, and any responses received, should be documented in the claims folder.  If it is determined that the records are unavailable or unattainable, the Veteran should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

2.  Then, after taking any development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




